DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1 and 13 are considered to be patent eligibly subject matter because they are directed towards determining the functionality or malfunction of a sensor. Determining the functionality or malfunction of a sensor is considered a practical application under Step 2A Prong Two and is not considered post-solution activity.
Claims 1 and 13 recite the limitation “deviation values (Aw_W1…Y) of the values of the operating characteristic (BChk_W1…X) determined for different signal frequencies (SF1….X) from one another are determined”. These determined deviation values are used to determine the functionality or malfunction of the pressure sensor.
Wagner (US2011/00000288) discloses determining the functionality or malfunction of a pressure sensor in the intake tract by performing a Fourier transform of the pressure signal and determining an operating characteristic of the engine. ¶44-46,64. However, Wagner discloses determining the characteristic for only a single signal frequency and comparing the operating characteristic to setpoint values. ¶42,50-54. In contrast, claims 1 and 13 recite determining deviation values between characteristics at different frequencies. It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT A WERNER/Patent Examiner, Art Unit 3747